Title: To Thomas Jefferson from William Short, 4 April 1787
From: Short, William
To: Jefferson, Thomas



My dear Sir
Paris April 4. 1787

I returned from the country the day before yesterday, and the evening of the same day brought here yours of the 27th. ulto. I need not tell you how much pleasure it gave me to see that you were in the midst of constant vivifying sunshine. Although I have little faith in the waters of Aix, I have a great deal in its climate. But provided you receive the benefit you wished for, I will not dispute about the cause which may produce so desirable an effect. I hope you will let me know in your next whether the one or the other has shewn any influence on your wrist.
Your observations respecting Mr. de Calonne’s letter, as well as the conduct to be pursued in that and every other case, I am sure are the most just that can be made. To do what is right, is the only means of extricating one’s self from every difficulty—but still there is a previous difficulty which sometimes occurs, and that is, to  know what is right. In the case in question however that difficulty was not immense; and I am very happy to see that my idea of what was proper, corresponded perfectly with yours. I took no further step than writing the letter to M. de Colonia. M. de laf. took up the subject with new zeal. He was aided by M. M. and the Duke of Harcourt—this together with M. de Calonne’s dispositions, which are certainly favorable to commerce in general and that of America in particular, have advanced the matter so far, that M. de l.f. told me to day it might be considered as an affair finished.
I shall attend punctually to the several instructions in your letter respecting the map. I have not yet been able to see the person who is striking the maps for the Abbé Morellet, but there will be no difficulty in having the 200 additional struck on thinner paper. It will be necessary however to have two sheets pasted together, the map being too large for any single sheet except of the thick kind which you saw. Should the bank paper be of too small a format, I fear it will be difficult to paste two sheets of that thin kind. Of this however I shall make the proper enquiry.—You desire me to write again to Mr. Ogilvy. You will have seen Sir by my letter of the 22d. in what situation that affair was. Since that Mde. de Tesse, who had lost all confidence in my London correspondent, insisted I should give her a letter for Mr. Ogilvy with an order to deliver the box to the Chargé des affaires of France at London to whom she inclosed it. I have this evening received a letter from Ogilvy which shews that my late letter to Mr. Carnes as well as that for him, were too late. He tells me that he has sent the box of seeds by a vessel bound to Dunkirk addressed to a merchant whose address he forwards to me. I shall write to the merchant on this subject by to-morrowés post.
Mde. de Tesse was here this evening to see the procession. The day was very unfavorable and of course peu de monde. Mde. de Corny wrote me yesterday her intention of coming by your permission les jours de Longchamp. I answered her that it was my intention d’avoir passé chez elle de lui faire ma cour, et en même tems de la rapeller quéelle méavoit fait esperer que jéaurais le plaisir de la voir ici les jours de Longchamps &c. &c. Yet she did not come, for what reason I cannot say. I shall call on her to morrow to enquire about it.—I received a message from M. de Langeac yesterday evening desiring to know if he might be allowed to come and bring his sister the Marchioness of Chambaraud to see the procession. I was at a loss what answer to make, yet made such an one  as authorized his coming. On my return from Mde. de Tesse’s, where I dined, I found him in one of the rooms above. His sister was not with him, but there were three other women whom I did not know. He told me his sister had understood there was to be company here to day and therefore did not come but desired she might be permitted to have that pleasure to morrow. Whether she will come or not I cannot say—if she does I shall not know how to send her up stairs, and yet I know not how she and Mde. de Corny may be as to convenances
Mde. de Tessé insisted on my giving her your address that she might send you two pamphlets, which she intended to have countersigned. I told her I would send them to you if she thought proper, but she would not hear of it; urging that she was dans l’etat de payer 8 ou 9₶ and that the postage would be too considerable, for the value of the things sent.
Lest you should not yet have found out who is President of Congress, it may not be improper to tell you that that body formed itself not till the early part of Febry. and chose Genl. St. Clair their President. I observe that Mr. Madison, and Hawkins of No. Carolina arrived at N. York and took their seats about the same time.
The Assemblee des notables have separated for the Easter holidays. The pamphlets which Mde. de Tesse sends you will let you see in what state matters are here, with respect to them. It is thought the result will be that the Controller general will have his 112 millions which he asks in addition, but that the nation at large will be indemnified for this additional burthen by the new regulations which will be established as to 1. provincial assemblies, 2. public oeconomy, 3. more equal distribution of impositions, 4. the liberation of the commerce of grain, and the abolition of the shackles of internal commerce by the reculement des barrieres, and 5thly. by other improvements, such as the abolition of the corvee, the checking of abuses in domanial administration &c.—I send you inclosed seven letters being all that have arrived since the last which Petit forwarded to you.—Before this reaches you, you will probably have seen Marseilles. I shall like much to see what you think of it, that I may know whether my predilection for it is well founded. Should you be at Montpelier I hope you will not find it as Rousseau. He says in one of his letters which has just fallen accidentally into my hands, ‘on regarde les etrangers a Montpelier precisément comme une espece d’animaux faits exprès  pour être pellés, volés, assommés au bout, s’ils avoient l’impertinence de le trouver mauvais.’
It is now very late. You are indebted to that circumstance Sir for not receiving a longer and more troublesome letter from Your sincerest friend & servant,

W Short

